Citation Nr: 0823587	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo, to include an underlying vestibular disorder, to 
include as secondary to service-connected hearing loss and/or 
tinnitus.  


REPRESENTATION

Appellant represented by:	V. Girard-Brady, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1966 to February 1969, to include active duty 
in Vietnam,  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The Board remanded the claim in March 
2005 for procedural and evidentiary development, and all 
actions associated with this remand have been completed.  The 
Board denied the veteran's claim in a November 2006 decision 
which has been vacated and remanded by the United States 
Court of Appeals for Veterans Claims (Court) in February 
2008.  This remand serves to effectuate the directed 
development of the Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal is on remand from the U.S. Court of Appeals for 
Veterans Claims (Court), which vacated a November 2006 
decision by the Board that denied service connection for a 
disability manifested by vertigo, to include as secondary to 
hearing loss and tinnitus.  In the joint motion for remand, 
incorporated by the Court in its February 2008 order, the 
veteran's representative and the Secretary of VA agreed that 
further development was needed regarding the veteran's claim.  
Specifically, it was found that a current medical examination 
was needed to ensure that the most accurate disability 
picture would be included in the record, to include an 
opinion on any potential relationship (causal or aggravating) 
that might exist between a current disability manifested by 
vertigo, to include an underlying vestibular disorder, and 
the veteran's service-connected tinnitus and hearing loss.  

In accordance with the Court order, the veteran is to be 
scheduled for an otolaryngology examination to determine the 
etiology of his claimed vertigo disorder, to include an 
underlying vestibular disorder.  The claims file is to be 
sent for review, and the veteran is to be examined utilizing 
whatever medical tests are deemed most appropriate and 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The AMC/RO must 
ensure compliance with VA's duty to notify, to include this 
amendment to 38 C.F.R. § 3.310, and VA's duty to assist.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

The veteran should be provided with a copy 
of 38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 
2006.

2. The veteran should be afforded a VA 
otolaryngology examination to determine the 
nature, approximate onset date and etiology 
of any disability manifested by vertigo 
that may be present, to include an 
underlying vestibular disorder.  Following 
a review of the relevant medical evidence 
in the claims file and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any disability manifested by 
vertigo that may be present, to 
include an underlying vestibular 
disorder, began during the veteran's 
period of service or is otherwise 
linked to any incident of service?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any disability manifested by 
vertigo that may be present, to 
include an underlying vestibular 
disorder, was caused or aggravated 
by the veteran's service-connected 
hearing loss and/or tinnitus?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal or aggravating 
relationship; less likely weighs 
against the claim.  

With regards to the claim for 
secondary service connection based 
on aggravation, the Board advises 
that "aggravation" is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a temporary 
flare-up of symptoms.  

If it is determined that the veteran 
has a disability manifested by 
vertigo that was aggravated by his 
service-connected hearing loss or 
tinnitus, to the extent possible, 
the examiner is requested to provide 
an opinion as to approximate 
baseline level of severity of the 
disability manifested by vertigo 
before the onset of aggravation 
(e.g., slight, moderate).

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

2.  After completion to the extent possible 
of the directed development, readjudicate 
the veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



